DAUKSCH, J.
This is an appeal from a sentence in a robbery case where the judge erred in enhancing the penalty. Because the specific factors that allow for an enhancement were not present in the jury’s verdict and because a conviction on one count of an information may not be used to enhance punishment for a conviction on another count, it was error to give the greater penalty. See McKinnon v. State, 540 So.2d 111 (Fla.1989).
SENTENCE VACATED; REMANDED FOR RESENTENCING.
COBB, J., concurs.
HARRIS, J., concurs and concurs specially with opinion.